Exhibit 10.1

GUARANTY AND PERFORMANCE AGREEMENT

This Guaranty, dated as of December 30, 2014 (this “Guaranty”), is by Fosun
International Limited (the “Guarantor”) in favor of Meadowbrook Insurance Group,
Inc., a Michigan corporation (the “Guaranteed Party”). Reference is hereby made
to the Agreement and Plan of Merger among Miracle Nova II (US), LLC, a Delaware
limited liability company (“Parent”), Miracle Nova III (US), Inc., a Delaware
corporation (“Sub”), and the Guaranteed Party, dated as of the date of this
Guaranty (as the same may be amended from time to time in accordance with its
terms, the “Merger Agreement”). Capitalized terms used in this Guaranty but not
otherwise defined have the meanings ascribed to them in the Merger Agreement.

1. Guaranty. To induce the Guaranteed Party to enter into the Merger Agreement,
the Guarantor hereby irrevocably and unconditionally guarantees, as a primary
obligor and not as a surety, to the Guaranteed Party, as and to the extent
provided in this Guaranty, the full and timely payment and performance by Parent
and Sub of all of Parent’s and Sub’s respective covenants, obligations,
undertakings and liabilities for damages and otherwise under the Merger
Agreement (as such covenants, obligations undertakings and liabilities may be
modified, amended, waived or terminated in accordance with the terms of the
Merger Agreement, collectively, the “Guaranteed Obligations”). The Guarantor
acknowledges that it is receiving benefits in connection with providing this
Guaranty.

2. Terms of Guaranty.

(a) This Guaranty is one of payment and performance, not collection.

(b) The liability of the Guarantor under this Guaranty shall, to the fullest
extent permitted under applicable Law, be absolute, unconditional and
irrevocable. It is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantor under this
Guaranty, which shall remain absolute and unconditional as described above:
(i) the existence of any claim, set off, defense or other right that the
Guarantor may have at any time against any person, including, without
limitation, the Guaranteed Party (in each case, other than any defense that
Parent or Sub may have that payment of the applicable Guaranteed Obligation is
not owed, or performance of the applicable Guaranteed Obligation is not due or
has been satisfied, pursuant to the terms and conditions of the Merger
Agreement); (ii) any change, change of control, restructuring or termination of
the corporate existence of Parent or Sub; or (iii) any change in time, manner,
place of payment, extension, renewal or any other terms of the Guaranteed
Obligations (in each case, other than any defense that Parent or Sub may have
that payment of the applicable Guaranteed Obligation is not owed, or performance
of the applicable Guaranteed Obligation is not due or has been satisfied,
pursuant to the terms and conditions of the Merger Agreement). Furthermore, the
Guarantor waives diligence, notice of the acceptance of this Guarantee and of
the Guaranteed Obligations, presentment, demand for payment, protest,
promptness, obligation to protect, secure or perfect any security interest,
notice of non-performance, default, dishonor and protest, all defenses that may
be available by virtue of any valuation, stay, moratorium Law or other similar
Law now or hereafter in effect, any right to require the marshaling of assets of
Parent, Sub or any other person interested in the Merger and the other
transactions contemplated by the Merger Agreement (the “Transactions”), and all
suretyship defenses generally (in each case, other than any defense that Parent
or Sub may have



--------------------------------------------------------------------------------

that payment of the applicable Guaranteed Obligation is not owed, or performance
of the applicable Guaranteed Obligation is not due or has been satisfied,
pursuant to the terms and conditions of the Merger Agreement).

(c) The Guarantor hereby waives any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice of or proof
of reliance by the Guaranteed Party upon this Guaranty or acceptance of this
Guaranty. The Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred in the Guaranteed Party’s
reliance upon this Guaranty, and all dealings between Parent, Sub or the
Guarantor, on the one hand, and the Guaranteed Party, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guaranty. When pursuing its rights and remedies under this Guaranty
against the Guarantor, the Guaranteed Party shall be under no obligation to
pursue such rights and remedies it may have against Parent, Sub or any other
person for the Guaranteed Obligations or any right of offset with respect
thereto, and any failure by the Guaranteed Party to pursue such other rights or
remedies or to collect any payments from Parent, Sub or any such other person or
to realize upon or to exercise any such right of offset, and any release by the
Guaranteed Party of Parent, Sub or any such other person or any right of offset,
shall not relieve the Guarantor of any liability under this Guaranty, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of Law, of the Guaranteed Party.

(d) The Guaranteed Party shall not be obligated to file any claim relating to
any Guaranteed Obligation in the event that Parent or Sub becomes subject to a
bankruptcy, reorganization or similar Proceeding, and the failure of the
Guaranteed Party to so file shall not affect the Guarantor’s obligations under
this Guaranty. In the event that any payment to the Guaranteed Party in respect
of any Guaranteed Obligation is rescinded or must otherwise be returned or
restored for any reason whatsoever, the Guarantor shall remain liable under this
Guaranty with respect to the Guaranteed Obligation as if such payment had not
been made, and the Guarantee shall be reinstated and shall continue even if
otherwise terminated.

(e) The Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against Parent or Sub or
any other person liable with respect to any of the Guaranteed Obligations that
arise from the existence, payment, performance or enforcement of the Guarantor’s
obligations under or in respect of this Guaranty or any other agreement in
connection therewith, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Guaranteed Party against Parent or Sub
or any other person liable with respect to any of the Guaranteed Obligations,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common Law, including, without limitation, the right to take or
receive from Parent or Sub or any other person liable with respect to any of the
Guaranteed Obligations, directly or indirectly, in cash or other property or by
set off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been irrevocably paid in
full in cash or otherwise fully satisfied and performed. If any amount shall be
paid to the Guarantor in violation of the immediately preceding sentence at any
time prior to the payment in full in cash of the Guaranteed Obligations and all
other amounts

 

2



--------------------------------------------------------------------------------

payable under this Guaranty, such amount shall be segregated from other property
and funds of the Guarantor, and such amount shall forthwith be paid or delivered
to the Guaranteed Party in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, in accordance
with the terms of the Merger Agreement, whether matured or unmatured, or to be
held as collateral for any Guaranteed Obligations or other amounts payable under
this Guaranty thereafter arising.

3. Agreement to Perform or Cause Performance. The Guarantor shall be bound by
the covenants set forth in Article V of the Merger Agreement as if the Guarantor
were a party to the Merger Agreement as “Parent” and shall cause each of its
affiliates to make all filings and take or effect any and all actions, necessary
or advisable in order to avoid or eliminate each and every impediment to the
consummation of the Transactions to the extent required under Section 5.06 the
Merger Agreement. In addition, the Guarantor shall cause Parent and Sub to
comply with and fully perform their respective obligations under the Merger
Agreement.

4. Sole Remedies. The Guaranteed Party agrees that it has no right of recovery
in respect of any liabilities or obligations arising under, or in connection
with, the Merger Agreement or the Transactions against the Guarantor, any
former, current or future, direct or indirect, representative of the Guarantor,
any former, current or future, direct or indirect, holder of any equity
interests or securities of the Guarantor (whether such holder is a limited or
general partner, member, shareholder or otherwise but specifically excluding
Parent and Sub) or any former, current or future representative of any of the
foregoing (each such person, a “Related Person”), through Parent, Sub or
otherwise, except for its rights against the Guarantor under this Guaranty.
Recourse against the Guarantor under this Guaranty shall be the sole and
exclusive remedy of the Guaranteed Party and all of its Subsidiaries against the
Guarantor or any Related Person in respect of any liabilities or obligations
arising under, or in connection with, the Merger Agreement or the Transactions.
The Guaranteed Party hereby covenants and agrees that it shall not institute,
and shall cause its Subsidiaries not to institute, any Proceeding or bring any
other claim arising under, or in connection with, the Merger Agreement or the
Transactions, against the Guarantor or any Related Person, except for claims of
the Guaranteed Party against the Guarantor under this Guaranty. Notwithstanding
anything to the contrary contained in this Guaranty, nothing set forth in this
Guaranty shall affect any liability of the Guarantor or any Related Person with
respect to fraud or any liability of Parent or Sub. Except as provided in
Section 8.06 of the Merger Agreement, this Guaranty is not intended to and shall
not confer any rights or remedies upon any person other than the parties to this
Guaranty and their respective successors and permitted assigns, except for, in
the event the Effective Time shall have occurred, (i) the rights of the
Guaranteed Party’s shareholders to receive the Merger Consideration and the
other payments contemplated by the Merger Agreement and (ii) the rights of each
Indemnified Party and each Indemnified Party’s heirs, executors, administrators
and representatives under Section 5.09 of the Merger Agreement.

5. Termination. This Guaranty shall terminate (other than Sections 2, 6, 8, 9,
and 11 through 19) and the Guarantor shall have no further obligation under this
Guaranty as of the earliest to occur of (i) the Effective Time and the full
performance of Parent’s and Sub’s obligations with respect to the payment of the
Aggregate Merger Consideration; (ii) 120 days

 

3



--------------------------------------------------------------------------------

following the termination of the Merger Agreement in accordance with its terms
by mutual consent of Parent and the Guaranteed Party; and (iii) 120 days
following the termination of the Merger Agreement under any circumstance other
than pursuant to clause (ii) of this paragraph under circumstances wherein none
of Parent, Sub or the Guarantor shall have any liability pursuant to the Merger
Agreement or this Guaranty. Notwithstanding the foregoing, if on the date of
termination of this Guaranty any Proceeding to enforce this Guaranty has been
commenced or written notice of intent to seek recovery has been sent by the
Guaranteed Party to the Guarantor, the Guarantor’s obligations under this
Guaranty shall survive such termination until such Proceeding is finally and
conclusively resolved.

6. Expenses. The Guarantor shall pay the Guaranteed Party, on demand by the
Guaranteed Party from time to time, the amount of all reasonable expenses,
including reasonable attorneys’ fees and expenses, paid or incurred by the
Guaranteed Party in enforcing any of its rights under this Guaranty against the
Guarantor.

7. Continuing Guarantee. Until terminated pursuant to the provisions of
Section 5 of this Guaranty, this Guaranty shall (i) be a continuing one and
shall remain in full force and effect until the indefeasible payment and
satisfaction in full of the Guaranteed Obligations, (ii) shall be binding upon
the Guarantor, its successors and assigns and (iii) shall inure to the benefit
of, and be enforceable by, the Guaranteed Party and its successors and assigns.
All obligations to which this Guaranty applies or may apply under the terms of
this Guaranty shall be conclusively presumed to have been created in reliance on
this Guaranty.

8. Entire Agreement. This Guaranty constitutes the entire agreement of the
parties and supersedes all prior agreements and undertakings, both written and
oral, between the parties, or any of them, with respect to the subject matter of
this Guaranty, except for the Merger Agreement, the Equity Commitment Letter and
the Confidentiality Agreement.

9. Amendments and Waivers. This Guaranty may not be amended except by an
instrument in writing signed by each of the parties. The waiver by any party of
any breach or violation of, or default under, this Guaranty shall be valid only
if set forth in an instrument in writing signed by the party or parties to be
bound thereby, but such waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

10. Counterparts. This Guaranty may be executed in two or more counterparts, and
by the different parties to this Guaranty in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. The exchange of a fully
executed Guaranty (in counterparts or otherwise) by facsimile or by electronic
delivery in .pdf format shall be sufficient to bind the parties to the terms and
conditions of this Guaranty.

11. Notices. All notices or other communications required or permitted under
this Guaranty shall be in writing and shall be deemed to have been duly given
(a) when delivered or sent if delivered in person or sent by facsimile
transmission or e-mail (provided that telephonic confirmation of facsimile or
e-mail transmission is obtained), (b) on the fifth (5th) Business Day after
dispatch by registered or certified mail or (c) on the next Business Day if
transmitted by national overnight courier, in each case as follows (or at such
other address for a party as shall be specified by like notice):

 

4



--------------------------------------------------------------------------------

If to the Guarantor:

Fosun International Limited

Room 808, ICBC Tower

3 Garden Road

Central, Hong Kong,

Fax: +86.21.63321523

Attention Fangqing Hu

Email hufq@fosun.com

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

555 Mission Street

Suite 2400

San Francisco, CA 94105

Telephone: (415) 836-2500

Fax: (415) 836-2501

Attention:                Paul P. Chen

                                 Brad Rock

if to the Guaranteed Party:

Meadowbrook Insurance Group, Inc.

26255 American Drive

Southfield, Michigan 48034

Phone: (248) 358-1100

Fax: (248) 692-0378

Attention:    General Counsel

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Telephone: (312) 853-7000

Fax: (312) 853-7036

 

5



--------------------------------------------------------------------------------

Attention:                Brian J. Fahrney

                                 Scott R. Williams

                                 Sean M. Carney

12. Governing Law; Specific Performance.

(a) This Guaranty shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to the principles of
conflicts of Law thereof.

(b) The parties agree that irreparable damage for which money damages, even if
available, wound not be an adequate remedy, would occur in the event that any of
the provisions of this Guaranty were not performed, or were threatened to be not
performed, in accordance with their specific terms or were otherwise breached.
Accordingly, the parties acknowledge and agree that the parties shall be
entitled to an injunction, specific performance and other equitable relief to
prevent breaches or threatened breaches of this Guaranty and to enforce
specifically the terms and provisions of this Guaranty, this being in addition
to any other remedy to which they are entitled at law or in equity.

13. Arbitration; Submission to Jurisdiction.

(a) Any claim, dispute or controversy arising out of or relating to this
Guaranty, including the formation, performance, breach, termination,
enforceability, interpretation or validity of this Guaranty, shall be fully and
finally resolved by arbitration in accordance with the Rules of Arbitration of
the International Chamber of Commerce (the “ICC Rules”) by a tribunal of three
arbitrators. The arbitral tribunal shall be constituted as follows: each of the
Guarantor and the Guaranteed Party shall nominate one arbitrator in accordance
with the ICC Rules and the two party-nominated arbitrators shall then nominate
the third arbitrator who shall act as the president of the tribunal. Each of the
three arbitrators shall be fluent in English. The place of arbitration shall be
London, England. The language of the arbitration shall be English and all
written submissions to the arbitral tribunal, as well as all orders and awards
of the arbitral tribunal, shall be in English. Where a breach or failure to
perform any covenant or obligation in this Guaranty has been established, the
arbitral tribunal shall have the authority to, upon the request of an aggrieved
party, render an award for injunctive or other equitable relief as provided in
Section 12 hereof, such remedy being in addition to any other remedy to which
any party may be entitled at law or in equity. Any award of the arbitral
tribunal shall be final and binding on the parties and judgment may be entered
on the award in any court of competent jurisdiction.

(b) Each of the Guarantor and the Guaranteed Party irrevocably and
unconditionally:

(i) submits for itself and its property in any Proceeding relating to the
recognition or enforcement of any award issued by an arbitral tribunal pursuant
to Section 13(a), to the jurisdiction of the courts of Hong Kong, China and the
State of New York sitting in the County of New York and the United States
District Court for the Southern District of New York, and agrees that all claims
in respect of any such Proceeding may be heard and determined in such Hong Kong
or New York courts or, to the extent permitted by law, in such federal court;

 

6



--------------------------------------------------------------------------------

(ii) waives, and agrees not to assert, by way of motion or as a defense,
counterclaim or otherwise, in any Proceeding arising out of or relating to this
Guaranty, (x) any claim that it is not personally subject to the jurisdiction of
the courts in Hong Kong or New York as described in this Guaranty for any reason
(other than a failure to serve process as described in Section 13(b)(iii)),
(y) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (z) that (A) the Proceeding
in any such court is brought in an inconvenient forum, (B) the venue of such
Proceeding is improper or (C) an arbitration award issued pursuant to
Section 13(a) may not be enforced in or by such courts;

(iii) agrees that notice delivered as provided in this Guaranty shall constitute
sufficient service of process for purposes of any Proceeding brought by any
party or its affiliates or successors and assigns, and each party further waives
and agrees not to assert any argument that such service is insufficient; and

(iv) agrees that nothing in this Guaranty shall affect the right to effect
service of process in any other manner permitted by the Laws of the State of New
York or Hong Kong.

14. Representations and Warranties. The Guarantor hereby represents and warrants
to the Guaranteed Party as to each of the matters set forth on Annex I of this
Guaranty.

15. No Assignment. Neither this Guaranty nor any of the rights, interests or
obligations under this Guaranty shall be assigned or transferred, in whole or in
part, by operation of Law or otherwise by any of the parties without the prior
written consent of the other parties. Any assignment or transfer in violation of
the preceding sentence shall be void.

16. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS GUARANTY IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF ANY SUCH PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER,
(III) IT MAKES THE FOREGOING WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 16.

17. Severability. If any term or other provision of this Guaranty is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Guaranty shall nevertheless remain in
full force and effect so long as the

 

7



--------------------------------------------------------------------------------

economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Guaranty so as to effect the original intent of the parties as closely as
possible in an acceptable manner; provided, however, that this Guaranty may not
be enforced without giving effect to the provisions of Sections 4 and 5 of this
Guaranty. No party shall assert, and each party shall cause its respective
Subsidiaries not to assert, that this Guaranty or any part of this Guaranty is
invalid, illegal or unenforceable.

18. Headings. The headings contained in this Guaranty are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Guaranty.

19. Interpretation. If an ambiguity or question of intent or interpretation
arises, this Guaranty shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provision. For purposes of this
Guaranty, unless the context otherwise requires: (a) the singular number shall
include the plural, and vice versa; (b) the masculine gender shall include the
feminine and neuter genders; (c) the feminine gender shall include the masculine
and neuter genders; and (d) the neuter gender shall include masculine and
feminine genders. As used in this Guaranty, the words “include” and “including,”
and words of similar meaning, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.” Except
as otherwise indicated, all references in this Guaranty to “Sections,” “Annexes”
and “Exhibits,” are intended to refer to Sections of this Guaranty and the
Annexes and Exhibits to this Guaranty. All references in this Guaranty to “$”
are intended to refer to U.S. dollars. The term “or” shall not be deemed to be
exclusive. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Guaranty, refer to this Guaranty as a whole and not to
any particular provision of this Guaranty. References herein to “as of the date
hereof,” “as of the date of this Guaranty” or words of similar import shall be
deemed to mean “as of immediately prior to the execution and delivery of this
Guaranty.” The headings contained in this Guaranty are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Guaranty.

*  *  *  *  *  *  *  *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty as of
the date first written above.

 

FOSUN INTERNATIONAL LIMITED By:  

/s/ Qiuping Duan

Name:  

Qiuping Duan

Title:  

Senior President Assistant

Guaranty and Performance Agreement



--------------------------------------------------------------------------------

Agreed to and accepted by:

GUARANTEED PARTY:

 

MEADOWBROOK INSURANCE GROUP, INC. By:  

/s/ Robert S. Cubbin

Name:  

Robert S. Cubbin

Title:  

President and Chief Executive Officer

Guaranty and Performance Agreement



--------------------------------------------------------------------------------

Annex I

(a) Organization. The Guarantor is a company duly organized, validly existing
and in good standing, under the Laws of Hong Kong. The Guarantor has requisite
company power and authority to own, lease and operate its properties and assets
and to carry on its business as it is now being conducted, except where any such
failure to be so organized, existing, in good standing or have such power or
authority, individually or in the aggregate, would not reasonably be expected to
prevent or materially delay the consummation of the Transactions or the
Guarantor’s ability to enter into this Guaranty or perform it obligations under
this Guaranty.

(b) Authority Relative to Guaranty. The Guarantor has the requisite company
power and authority to execute and deliver this Guaranty. The execution,
delivery and performance of this Guaranty by the Guarantor and the consummation
by it of its obligations under this Guaranty have been duly authorized by all
necessary company action on the part of the Guarantor, and no other company
proceedings on the part of the Guarantor are necessary to authorize the
execution, delivery and performance by the Guarantor of this Guaranty or the
performance by the Guarantor of its obligations under this Guaranty. This
Guaranty has been duly executed and delivered by the Guarantor and (assuming the
due authorization, execution and delivery of this Guaranty by the Guaranteed
Party) constitutes the valid and binding obligation of the Guarantor enforceable
against it in accordance with its terms, subject to the Bankruptcy and Equity
Exception.

(c) No Conflict; Required Filings and Consents.

(i) None of the execution, delivery or performance of this Guaranty by the
Guarantor or the consummation by the Guarantor of its obligations under this
Guaranty will: (i) conflict with or violate any provision of the certificate of
incorporation, by-laws or any equivalent organizational or governing documents
of the Guarantor; (ii) conflict with or violate any Law applicable to the
Guarantor or any of its properties or assets; or (iii) require any consent or
approval or payment under, violate, conflict with, result in any breach of or
any loss of any benefit under, or constitute a default under (with or without
notice or lapse of time, or both), or result in, or give to others any right of,
any termination, vesting, amendment, acceleration or cancellation of, or result
in the creation of a Lien (other than a Permitted Lien) upon any of the
respective properties or assets of the Guarantor pursuant to, any Contract to
which the Guarantor is a party (or by which any of its properties or assets is
bound) or any Permit held by it or them, except, with respect to clauses
(ii) and (iii), for (A) any such consents and approvals, the failure to obtain
which would not, individually or in the aggregate, reasonably be expected to
prevent or materially delay the ability of the Guarantor to consummate the
Transactions, or the Guarantor’s ability to enter into this Guaranty or perform
its obligations under this Guaranty and (B) any such conflicts, violations,
breaches, losses, defaults, terminations, rights of termination, vesting,
amendment, acceleration or cancellation of Liens that would not, individually or
in the aggregate, reasonably be expected to prevent or materially delay the
ability of the Guarantor to consummate the Transactions, or the Guarantor’s
ability to enter into this Guaranty or perform it obligations under this
Guaranty.

(ii) None of the execution, delivery or performance of this Guaranty by the
Guarantor or the consummation by the Guarantor or any of its affiliates of the
Transactions will require

 

I-1



--------------------------------------------------------------------------------

(with or without notice or lapse of time, or both) any consent, approval,
authorization or permit of, or filing or registration with or notification to,
any Governmental Entity, other than (i) the filing of the Certificate of Merger
with the Secretary of State of the State of Michigan, (ii) the filing of a
premerger notification and report form under the HSR Act and the receipt,
termination or expiration, as applicable, of waivers, consents, approvals,
waiting periods or agreements required under any Antitrust Laws,
(iii) compliance with the applicable requirements of the Securities Act, the
Exchange Act, the Hong Kong Securities and Futures Ordinance or the Rules
Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited;
(iv) compliance with any applicable international, federal or state securities
“blue sky” Laws; and (v) where the failure to obtain such consents, approvals,
authorizations or permits of, or to make such filings, registrations with or
notifications to, any Governmental Entity would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay the ability of
the Guarantor to consummate the Transactions, or the Guarantor’s ability to
enter into this Guaranty or perform its obligations under this Guaranty.

(d) Litigation. As of the date of this Guaranty, there is no Proceeding pending
or, to the knowledge of the Guarantor, threatened against the Guarantor or any
of its Subsidiaries or to which any of their respective properties or assets are
subject that would reasonably be expected to prevent or materially delay the
consummation of the Transactions, or the Guarantor’s ability to enter into this
Guaranty or perform it obligations under this Guaranty. As of the date of this
Guaranty, none of the Guarantor or any of its Subsidiaries is subject to any
outstanding order, writ, injunction, stipulation, award, judgment or decree
that, individually or in the aggregate, would reasonably be expected to prevent
or materially delay the consummation of the Transactions, or the Guarantor’s
ability to enter into this Guaranty or perform it obligations under this
Guaranty.

(e) Ownership of Company Securities. The Guarantor and its Subsidiaries do not
beneficially own (as such term is used in Rule 13d-3 promulgated under the
Exchange Act) any shares of Company Common Stock or other securities of the
Guaranteed Party or any options, warrants or other rights to acquire Company
Common Stock or other securities of, or any other economic interest (through
derivative securities or otherwise) in, the Guaranteed Party.

(f) Financing. The Guarantor has the financial capacity to pay and perform its
obligations under this Guaranty, and all funds necessary for the Guarantor to
fulfill its obligations under this Guaranty shall be available to the Guarantor
for so long as this Guaranty shall remain in effect in accordance with Section 5
of this Guaranty.

 

I-2